      Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 1 of 16 PageID #: 1062




                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

  DR. AMY R. WOODS,                         )
                                            )
           PLAINTIFF,                       )
                                            )
                                            )
 v.                                         )      CIVIL ACTION NO.: 3:19-00234-NBB-RP
                                            )
 MHM HEALTH                                 )
 PROFESSIONALS, LLC D/B/A                   )
 CENTURION PROFESSIONALS,                   )
 MANAGEMENT & TRAINING                      )
 CORPORATION,                               )
 JESSE WILLIAMS,                            )
 INDIVIDUALLY, AND                          )
 JOHN DOES 1-9,                             )
                                            )
           DEFENDANTS.                      )

 MHM HEALTH PROFESSIONALS, LLC’S MEMORANDUM OF LAW IN SUPPORT
  OF ITS MOTION TO EXCLUDE OR LIMIT THE EXPERT TESTIMONY OF DR.
                        EDMUND A. MILLER

         Far from assisting the trier of fact in understanding the evidence, Plaintiff Dr. Amy R.

Woods’s proposed expert’s report and testimony will only confuse and mislead the jury. Dr.

Edmund A. Miller’s opinions regarding proper inmate care rely on insufficient evidence, incorrect

factual assumptions, and a dearth of facts and data. His ultimate opinion is the product of this

faulty data and methodology. What’s more, Dr. Miller purports to explain the decision-making

authority in prisons for the transportation of inmates despite having no experience with or training

in prisons. At a minimum, the Court should strike the improper legal opinion Dr. Miller offers in

his report, an opinion that has been roundly rejected as beyond the purview of any expert, much

less an expert without legal experience and training.
         Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 2 of 16 PageID #: 1063




    I.      RELEVANT PROCEDURAL BACKGROUND

            On August 5, 2020, Woods designated Dr. Miller as an expert witness. [Dkt. 102]. That

same day, Dr. Miller provided a four-page report detailing his findings and listing the material on

which he based his opinions. See Exhibit A, Expert Report of Dr. Edmund Miller.1 MHMHP first

deposed Dr. Miller on October 8, but his deposition was continued until October 19 to afford Dr.

Miller time to produce all of the material on which he relied. See [Id. & Dkt. 125]. Dr. Miller’s

deposition concluded on October 19.

         A. Background of Case

            The basis of Count I—the wrongful termination claim—is that Woods was terminated

“because of [her] efforts to provide for the serious medical needs of prisoners.” [Dkt. 108 at ¶ 20].

Woods alleges that she refused to “depriv[e] prisoners at [Marshall County Correctional Facility]

of adequate medical care and refused to be willfully indifferent to the serious medical needs of

prisoners.” [Id. at ¶ 26]. Woods’s allegation that she refused to deprive certain prisoners of

adequate medical care appears to revolve around three specific prisoners. And Dr. Miller’s report

addresses all three. To protect the prisoners’ privacy, MHMHP will refer to them by

pseudonyms—Inmate A, Inmate B, and Inmate C.

            Woods’s third amended complaint addresses Inmate A and Inmate B. Specifically, in

paragraph 21(a), Woods makes allegations concerning the provision of care afforded to Inmate A.

And in paragraph 21(b), Woods alleges certain facts concerning Inmate B’s care. The amended

complaint does not include any allegations regarding Inmate C, but Woods has produced certain

discovery concerning his alleged provision of care in the form of an email.



1
  To protect their privacy, MHMHP redacted the names of the individuals Dr. Miller identified in
his report. MHMHP inserted the assigned pseudonyms of the individuals for the Court’s ease of
reference.
                                             2
          Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 3 of 16 PageID #: 1064




          B. Dr. Miller’s Lack of Experience in Prisons

             Dr. Miller is a medical doctor who graduated from the University of Mississippi Medical

Center in 1979. Exhibit A at ARW-000006. Although he has held multiple roles and positions, Dr.

Miller has never worked in a prison. Exhibit B, Deposition of Dr. Edmund Miller (“Dr. Miller

Dep.”) at 9:22-10:5.2 Rather, his involvement with correctional health care has been limited to his

role as a Medical Advisor to the Clay County, Mississippi jail from 1994 to present. Exhibit A at

ARW-000006. Dr. Miller has not testified as an expert witness during the past decade. Id. at ARW-

000004.

          C. Dr. Miller’s Primary Opinions

             Dr. Miller’s report contains at least three primary opinions. First, Dr. Miller opines that

“Dr. Woods’s decisions as to necessary care and as to referral to an outside facility were final and

should have been treated as such.” Second, Dr. Miller offers certain opinions with respect to the

provision of each inmate’s care. His basic conclusion with respect to Inmate A and Inmate C is

that each inmates’ injuries necessitated outside emergency treatment. With respect to Inmate B,

Dr. Miller wrote that his injuries required specialty consultation and care. Third, Dr. Miller posits

that Woods would have engaged in criminal conduct had she not obtained outside medical

treatment for the inmates.

    II.      LEGAL OVERVIEW

             Pursuant to the Federal Rules of Evidence, “the trial judge must ensure that any and all

scientific testimony or evidence admitted is not only relevant, but reliable.” Moore v. Ashland




2
  Dr. Miller acknowledged the differences between jails and prisons. “My understanding now is
that the definition of a prison is a facility that is run by the State of Mississippi and definition of
jails are those facilities that are run by the various counties and...I guess by the counties of the
state.” Exhibit B, Dr. Miller Dep. at 39:7-11.
                                                     3
    Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 4 of 16 PageID #: 1065




Chem. Inc., 151 F.3d 269, 275 (5th Cir. 1998). The Federal Rules of Evidence permit an expert

witness with “scientific, technical or other specialized knowledge” to testify if such testimony

“will assist the trier of fact to understand the evidence or to determine a fact in issue,” so long as

“(1) the testimony is based upon sufficient facts or data, (2) the testimony is the product of reliable

principles and methods, and (3) the witness has applied the principles and methods reliably to the

facts of the case.” FED. R. EVID. 702. Courts, as “gatekeepers,” are tasked with making a

preliminary assessment whether expert testimony is both reliable and relevant. See Pipitone v.

Biomatrix, Inc., 288 F.3d 239, 243-44 (5th Cir. 2002) (citing Daubert v. Merrell Dow Pharms.,

Inc., 509 U.S. 579, 592-93 (1993)). Woods, as the party offering the expert, must prove by a

preponderance of the evidence that Dr. Miller’s testimony satisfies Rule 702. Mathis v. Exxon

Corp., 302 F.3d 448, 459-60 (5th Cir. 2002).

       To be reliable, a proposed expert’s opinion must be “supported by appropriate validation”

and not be based on the purported expert’s “subjective belief or unsupported speculation.” Moore,

151 F.3d at 275. “The reliability analysis applies to all aspects of an expert’s testimony: the

methodology, the facts underlying the expert’s opinion, the link between the facts and the

conclusion, et alia.” Knight v. Kirby Inland Marine Inc., 482 F.3d 347, 355 (5th Cir.

2007) (quoting Heller v. Shaw Indus., Inc., 167 F.3d 146, 155 (3d Cir. 1999)). “Incorrect

assumptions critical to an expert’s opinion make that opinion unreliable.” Whitney Nat. Bank v.

Air Ambulance by B & C Flight Mgmt., Inc., 516 F. Supp. 2d 802, 816-817 (S.D. Tex. 2007) (citing

Moore, 151 F.3d 269).

       While an expert witness is permitted to give his opinions on an “ultimate issue” of fact,

assuming he is qualified to do so, he is not permitted to make credibility determinations or offer

conclusions of law. FED. R. EVID. 704; see Goodman v. Harris Cnty., 571 F.3d 388, 399 (5th Cir.


                                                  4
       Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 5 of 16 PageID #: 1066




2009) (“[A]n expert may never render conclusions of law . . . nor, may an expert go beyond the

scope of his expertise in giving his opinion.”).

III.      DR. MILLER’S TESTIMONY SHOULD BE EXCLUDED

    A. Dr. Miller’s Report Rests on Incorrect Assumptions and Facts

          Dr. Miller’s expert report relies heavily on erroneous facts. As a result, his ultimate

conclusion—that Woods “would have been deliberately indifferent to these inmates’ serious

medical conditions by denying them access to outside medical treatment”—is unreliable.

          “Expert evidence based on a fictitious set of facts is just as unreliable as evidence based

upon no research at all. Both analyses result in pure speculation.” Guillory v. Domtar Industries

Inc., 95 F.3d 1320, 1331 (5th Cir. 1996). A jury should not be permitted to rely on an expert

opinion that is premised on incorrect information. “[A]n opinion based on ‘insufficient, erroneous

information,’ fails the reliability standard.” Moore v. Int’l Paint, L.L.C., 547 F. App’x 513, 3 (5th

Cir. 2013) (quoting Paz v. Brush Engineered Materials, Inc., 555 F.3d 383, 389 (5th Cir. 2009)).

Indeed, “Incorrect assumptions critical to an expert’s opinion make that opinion unreliable.”

Whitney Nat’l Bank, 516 F. Supp. 2d at 817. And “When an expert’s testimony is ‘not based upon

the facts in the record but on . . . speculation designed to bolster [a party’s] position,’ the trial court

should exclude it.” Moore v. Int’l Paint, L.L.C., 547 F. App’x 513, 4 (5th Cir. 2013) (quoting

Guillory v. Domtar Indus., Inc., 95 F.3d 1320, 1331 (5th Cir. 1996)).

          Dr. Miller’s expert report repeatedly suggests that each of the three inmates were denied

“access to outside medical treatment.” Exhibit A at ARW-000002; see id. (“Aside from mere

medical decision making, it is my opinion that Dr. Woods would have engaged in criminal conduct

had she not acted as she did in obtaining outside medical treatment for the inmates.”). But that is




                                                    5
      Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 6 of 16 PageID #: 1067




incorrect. Of the three inmates mentioned in Dr. Miller’s report, one—Inmate B—already had

access to outside medical treatment.

         When Woods received a call from a Registered Nurse the evening when Inmate B’s ear

had been wounded, Woods decided to send Inmate B to an outside medical facility, a

recommendation she acknowledges was promptly followed. Exhibit C, Deposition of Dr. Amy

Woods (“Woods Dep.”) 143:5-8. A medical provider at Baptist Memorial Hospital – Oxford was

treating Inmate B when the medical provider determined he needed specialty care at another

facility. See Exhibit D, Inmate B’s Medical Records at MHMHP 0000269-270.3 It’s simply untrue

to suggest Inmate B was denied access to all outside medical care.

         Dr. Miller’s deposition testimony also contradicts some of the conclusions posited in his

report. Dr. Miller writes that Inmate C suffered acute unexplained testicular pain. He opines that

Woods appropriately developed a strong clinical suspicion that he had a condition known as

testicular torsion—meaning that the testicle twists in the scrotal sac and cuts off blood supply to

the testicle. Dr. Miller then observed that Woods’s referral that Inmate C be transported offsite for

a scrotal ultrasound was “countermanded by the Warden.” Exhibit A at ARW-000002. But in his

deposition, Dr. Miller corrected that statement, testifying “And I think that that statement is

probably incorrect. The warden certainly did not countermand the ordering of a testicular

ultrasound.” Exhibit B, Dr. Miller Dep. at 103:17-19.

         Dr. Miller’s report is replete with erroneous information. And his opinion is unreliable.

      B. Dr. Miller’s Opinions Are Supported by Insufficient Information

         In addition to relying on misinterpretations of critical facts and incorrect assumptions to

arrive at his opinion, Dr. Miller also supports his opinion with scant evidence.



3
    In accordance with Local Rule 79, MHMHP has not filed this exhibit.
                                             6
    Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 7 of 16 PageID #: 1068




        As an initial matter, Dr. Miller failed to explain how he arrived at his conclusions related

to the provision of care each prisoner required. He did not have access to (nor could he utilize)

each prisoners’ medical history. Nor did he personally examine the prisoners. And as for Inmate

C, MHMHP is unaware of any document Dr. Miller reviewed that could conceivably be called a

medical record. Rather, Dr. Miller based his opinion on a single email.

        An expert’s proponent must show that an expert’s testimony “is reliable.” Paz v. Brush

Engineered Materials Inc., 555 F.3d 383, 388 (5th Cir. 2009). “Where an expert’s opinion is based

on insufficient information, the analysis is unreliable.” Id. The Fifth Circuit has held that Federal

Rule of Evidence 703 requires courts to examine the reliability of an expert’s sources to determine

whether they satisfy the threshold established by the rule. Slaughter v. S. Talc Co., 919 F.2d 304,

306-07 (5th Cir. 1990). “If an opinion is fundamentally unsupported, then it offers no expert

assistance to the jury.” Viterbo v. Dow Chem. Co., 826 F.2d 420, 422 (5th Cir. 1987).

        The most obvious example of Dr. Miller’s reliance on partial or incomplete medical records

is his conclusion about Inmate C’s medical care. Although Dr. Miller had access to certain medical

records, see Exhibit E (Inmate A’s Medical Records (MHMHP 0000191-222) and Exhibit D

(Inmate B’s Medical Records (MHMHP 223-294) (both to be filed under seal), no medical records

regarding Inmate C were produced. That apparently did not stop Dr. Miller from stating that he

reviewed “the medical records” and “formulated opinions regarding these inmates . . . .” Dr.

Miller’s report states that

        Inmate [G.] suffered acute severe unexplained testicular pain. Dr. Woods
        appropriately developed a strong clinical suspicion that this patient/inmate had
        developed a condition called testicular torsion, where the testicle actually twists in
        the scrotal sac and, in doing so, cuts off the blood supply to the testicle. This
        condition is acutely painful and abruptly endangers the viability of the testicle. This
        condition cannot be diagnosed at the bedside by clinical examination; it can only
        be suspected. The standard of care to diagnose this condition is a test called a scrotal
        ultrasound.

                                                   7
    Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 8 of 16 PageID #: 1069




       As one can see from the medical records, that test was appropriately ordered. It was
       then countermanded by the Warden. The only treatment for said condition is
       emergency surgery. Here is the salient point: it is not important that the patient did
       or did not have the condition. The item of critical importance is that the condition
       was appropriately suspected and the following clinical decisions were excellent.
       This injury was a medical emergency for which a referral to outside emergency
       medical treatment and a scrotal ultrasound was required.

Exhibit A at ARW-000001-2. Dr. Miller did not cite to a specific medical record evidencing the

purported “acute severe unexplained testicular pain.” Record evidence regarding Inmate C

includes a short email Woods sent to an official with the MDOC. Exhibit F, Email from Amy

Woods to Joann Marshall (to be filed under seal). In the email, Woods noted that Inmate C “refused

[to go to an appointment] last week due to a conflict with the transporting officer[.]” Id.

       Dr. Miller’s opinion about Inmate C’s medical condition is lengthier than the email Dr.

Miller relied on to form his opinion. Dr. Miller wrote that Inmate C’s pain was both “acute” and

“severe.” He states—without evidentiary support—that the prisoner had a testicular torsion. And

without any reference to Dr. Miller’s experience, relevant medical literature, or the factual record,4

Dr. Miller posits that the injury was “a medical emergency” requiring “outside emergency medical

treatment[.]”

       Courts have held that “A doctor need only one reliable source of information showing that

a patient is ill; either a physical test or medical records will suffice for this.” Kannankeril v.

Terminix Int., Inc., 128 F.3d 802, 807 (3rd Cir. 1997) (citing In re Paoli R.R. Yard Pcb Litig., 35

F.3d 717, 762 (3d Cir. 1994)). While numerous courts have held that an expert need not personally

examine someone in order to provide a medical opinion, those same courts note that, in the absence




4
  “Even the possession of a medical degree is not sufficient to permit a physician to testify
concerning any medical-related issue.” Murphy v. Sandoval Cty., No. 17-CV-0585 SWS/MLC,
2019 U.S. Dist. LEXIS 229986, at *19 (D.N.M. Feb. 5, 2019).
                                             8
    Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 9 of 16 PageID #: 1070




of a personal examination, the expert must, at the very least, review pertinent medical records. See

Mendoza v. Lafarge N. Am., Inc., No. 15-1257, 2016 U.S. Dist. LEXIS 4301, at *8-9 (E.D. La.

Jan. 13, 2016) (collecting cases). In the absence of a personal examination, courts routinely require

that the physician have access and review medical records. See, e.g., Carroll v. Morgan, 17 F.3d

787, 789-90 (5th Cir. 1994) (finding that expert’s testimony was not impermissibly speculative

and was grounded in the methods and procedures of science because it was based on thirty years

of experience as a practicing, board-certified cardiologist and his review of the medical records);

In re Paoli R.R. Yard Pcb Litig., 35 F.3d at 762 (noting that “the doctor does need at least” medical

records or a personal examination to form an admissible opinion). The scant evidence Dr. Miller

reviewed in formulating his opinion of Inmate C can hardly be said to constitute a medical record.

       Moreover, that Inmate C refused to travel for outside medical care belies the notion that

the pain was either “acute” or “severe” as Dr. Miller suggests. Dr. Miller points the reader to no

evidence of Inmate C’s acute and severe pain other than his mere conjecture. Fifth Circuit case

law is clear: “An expert’s opinion must be preceded by facts in evidence and cannot be the basis

of speculation or conjecture.” Lewis v. Parish of Terrebone, 894 F.2d 142, 146 (5th Cir. 1990).

Because Dr. Miller’s report relies so heavily on conjecture, he should not be permitted to testify.

    C. Dr. Miller Is Not Qualified to Render Opinions Concerning Authority to Transport
       Prisoners to an Outside Medical Facility

       Dr. Miller lacks experience in prison operations. He also lacks any experience and

familiarity with the protocol for transporting prison inmates to outside medical facilities. He is

therefore unqualified to speak to prison protocol.5




5
  Prisons and jails are plainly different. A “prison” is “a state or federal facility of confinement
for convicted criminals, esp[ecially] felons[.]” Black’s Law Dictionary (11th ed. 2019). By
contrast, “jail” is a generic term, used to describe “a local government’s detention center where
                                                  9
   Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 10 of 16 PageID #: 1071




        “A district court should refuse to allow an expert witness to testify if it finds that the

witness is not qualified to testify in a particular field or on a given subject.”

Wilson v. Woods, 163 F.3d 935, 937 (5th Cir. 1999). “[T]he witness’s . . . specialized knowledge,’

must be ‘sufficiently related to the issues and evidence before the trier of fact that the witness’s

proposed testimony will help the trier of fact.’” John C. Nelson Constr., LLC v. Britt, Peters &

Assocs., No. 2:18-CV-222-KS-MTP, 2020 U.S. Dist. LEXIS 73444, at *7-8 (S.D. Miss. Apr. 27,

2020) (quoting United States v. Wen Chyu Liu, 716 F.3d 159, 167 (5th Cir. 2013)).

       Dr. Miller’s correctional experience is limited to providing medical services to inmates in

jails. When asked whether he has “ever served as a medical professional providing services to

inmates in a prison,” Exhibit B, Dr. Miller Dep. at 9:22-24, meaning a large state or federal facility,

Dr. Miller responded that “the answer is no.” Id. at 10:5. Marshall County Correctional Facility is

a 1,000-inmate prison. Id. at 35:25-36:1. By contrast, Clay County jail houses “anywhere between

15 and 30” inmates—about 3% of MCCF’s population. Id. at 286:24-287:2. State prisoners

convicted of violent crimes—including murder, rape, and burglary—are incarcerated at MCCF.

Exhibit G, Deposition of Beverly McMullen (“B. McMullen Dep.”) at 6:20-21; Exhibit H,

Deposition of Warden Jesse Williams (“Warden Williams Dep.”) at 110:17-22. Dr. Miller

possesses no training, lacks any experience, and has not authored any literature on the procedures

for health care in prisons.6 In fact, he has acknowledged that he is “not familiar with non-medical

issues regarding the administration of a jail or prison.” Exhibit B, Dr. Miller Dep. at 297:10-12.



persons awaiting trial or those convicted of misdemeanors are confined[.]” Black’s Law Dictionary
(11th ed. 2019).
6
  When asked how Dr. Miller would respond if the warden of Clay County jail overrode his
decision regarding a medical decision about an inmate, Dr. Miller responded that he would tell the
warden “to go to hell” and “if he has a problem with [a medical decision], he better call God.”
Exhibit B, Dr. Miller Dep. at 101:2-10. Later, when asked hypothetically whether MHMHP staff
should transport a convicted murderer to the hospital without proper security, Dr. Miller testified
                                                 10
   Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 11 of 16 PageID #: 1072




       Dr. Miller opined that “Dr. Woods’ decisions . . . as to referral to an outside facility were

final and should have been treated as such.” Exhibit A at ARW-000001. In his deposition, Dr.

Miller was asked whether it was his opinion that “Dr. Woods was the sole arbiter of the timing of

when a prisoner has to go to an outside facility. . . .” Exhibit B, Dr. Miller Dep. at 57:13-15. He

responded that “Yes, that is exactly what I’m saying.” Id. at 57:16. But Dr. Miller’s opinion

regarding the finality of Woods’s decision and the authority to control and direct a prisoner’s

transportation does not find support in any literature he cites. Dr. Miller instead relies on his

interpretation of the contract between the Mississippi Department of Corrections (“MDOC”) and

Centurion of Mississippi, LLC to formulate that opinion. See Exhibit B, Dr. Miller Dep. at 57:13-

59:7. But Dr. Miller is “a physician, not a lawyer.” Id. at 23:7.

       Dr. Miller’s opinion contradicts federal regulations governing Bureau of Prisons medical

trips. Pursuant to 28 C.F.R. § 570.41, a medical trip occurs when a prisoner experiences a life-

threatening “medical situation requiring immediate medical treatment not available at the

institution.” Id. § 570.41(a). Notably, the regulations provide that a recommendation for an out-

patient medical trip is “prepared by medical staff . . . and then submitted to the Warden for review.”

Id. § 570.41(c). Only “[t]he Warden may approve an inmate for an out-patient medical escorted

trip.” Id. While not legally binding on Mississippi, this contrast demonstrates the perils associated

with an expert offering opinions on topics with which he has no familiarity and for which he has

no training.

       Federal courts require more than just some training in a particular field for an expert to be

considered qualified. For example, in Houston-Hines v. Houston Indep. Sch. Dist., the proffered




that he “would have screamed and yelled and thrown a giant fit” to have the inmate
transported. Id. at 220:4-7.
                                       11
   Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 12 of 16 PageID #: 1073




expert had twenty-nine years of experience in law enforcement and security experience; however,

he did not have “experience or training in the unique challenges of law enforcement in a school

setting,” and thus was unqualified to provide an expert opinion regarding an arresting officer’s

performance in a school setting. No. CIV.A. H-04-3539, 2006 WL 897209, at *2-*3 (S.D. Tex.

Apr. 4, 2006). The Houston-Hines court held that to qualify an expert witness, the proponent of

the witness must demonstrate by a preponderance of the evidence that the expert testimony is

admissible. See id. at *3; see also Wilson v. Woods, 163 F.3d 935, 938 (5th Cir. 1999) (excluding

testimony of purported expert whose qualifications were insufficiently related to his proposed

testimony). The court reasoned the proffered expert’s experience, though extensive, was not

sufficiently related to the particular issue on which he proposed to testify. Id. at *2-3.

       Dr. Miller’s medical experience does not qualify him to testify as to decision-making

authority in prisons. And his opinion regarding the finality of Woods’s decision to transport a

prisoner offsite should be excluded.

   D. Dr. Miller’s Report Contains Legal Conclusions That Must Be Stricken

       In the event the Court does not exclude Dr. Miller’s testimony entirely, this Court should

strike portions of the report that improperly state legal conclusions.

       One would be forgiven for thinking Dr. Miller possessed legal training. This is because his

expert report is replete with legal conclusions. Dr. Miller writes that “Based on my review of the

medical records of these inmates, it is my opinion that Dr. Woods would have been deliberately

indifferent to these inmates’ serious medical conditions by denying them access to outside medical

treatment.” Exhibit A at ARW-000002. He further writes that “it is my opinion that Dr. Woods

would have engaged in criminal conduct had she not acted as she did in obtaining outside medical

treatment for the inmates.” Id. at ARW-000001.


                                                  12
    Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 13 of 16 PageID #: 1074




        Courts have roundly rejected experts’ attempts to opine on whether certain conduct

satisfies the legal definition of deliberate indifference.7 The first reason courts exclude an expert’s

opinion that one acted with or without deliberate indifference is because “deliberate indifference”

is a legal conclusion. Nagle v. Gusman, No. 12-1910, 2016 U.S. Dist. LEXIS 16934, at *17 (E.D.

La. Feb. 10, 2016) (“[T]estimony regarding ‘deliberate indifference’ plainly constitutes a legal

conclusion.”). And “It is the responsibility of the court, not testifying witnesses, to define legal

terms.” Bradley v. City of Ferndale, 148 F. App’x 499, 508 (6th Cir. 2005). Such legal opinions

should be excluded. See, e.g., Cutlip v. City of Toledo, 488 F. App’x 107, 120-21 (6th Cir.

2012) (excluding an expert’s opinion regarding “conscious indifference”); Omar v. Babcock, 177

F. App’x 59, 63 n.5 (11th Cir. 2006) (excluding portions of an affidavit in which an expert opinion

as to whether appellants acted with “deliberate indifference”); Woods v. Lecureux, 110 F.3d 1215,

1219-21 (6th Cir. 1997) (excluding expert’s testimony on “deliberate indifference”); Owen v.

Kerr–McGee Corp., 698 F.2d 236, 240 (5th Cir. 1983) (“allowing an expert to give his opinion on

legal conclusions to be drawn from the evidence both invades the court’s province and is

irrelevant.”).

        Another reason courts reject experts’ attempts to opine on whether a person acted with

deliberate indifference is because deliberate indifference depends on one’s state of mind. See

Farmer v. Brennan, 511 U.S. 825, 835 (1994) (“[D]eliberate indifference describes a state of mind

more blameworthy than negligence.”). And testimony on this topic gives the false impression that

the expert knows another’s mental state. See Woods, 110 F.3d at 1221 (“[W]hether a prison official



7
  “[T]he overwhelming weight of authority . . . proscribes against allowing an expert to opine as
to whether certain conduct constitutes ‘deliberate indifference’ or any other opinions
encompassing legal terms of art[.]” Murphy, 2019 U.S. Dist. LEXIS 229986, at *14; see Nagle,
2016 U.S. Dist. LEXIS 16934, at *17 (excluding an expert’s “opinion on whether [a doctor] was
deliberately indifferent.”).
                                               13
   Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 14 of 16 PageID #: 1075




acted with deliberate indifference depends on that official’s state of mind. Thus, by expressing the

opinion that [the defendant] was deliberately indifferent, [the expert] gives the false impression

that he knows the answer to this inquiry, which depends on [the defendant’s] mental state.”). Even

Dr. Miller does not suggest he is qualified to express an opinion concerning Woods’s mental state.

       When pressed about the basis for his opinion that Woods would have committed a crime,

Dr. Miller responded that his opinion rests on what he has been told. Specifically, Dr. Miller

testified that “Per my experience in treating inmates in jails, I think that I have been instructed and

told that I have a legal obligation to treat those patients to the best of my abilities and that

indifference to their medical complaints could potentially constitute a criminal action.” Exhibit B,

Dr. Miller Dep. at 64:25-65:5. But Dr. Miller conceded that his personal lawyer and the lawyer

who provided legal services to the Clay County jail told him that. See id. at 65:6-8. When asked

whether he had any basis for this legal conclusion other than the two attorneys, Dr. Miller

responded, “I believe that that is the extent of my knowledge.” Id. at 66:7-8.

IV.    CONCLUSION

       For the foregoing reasons, the Court should exclude Dr. Miller’s testimony and report in

its entirety, pursuant to Federal Rule of Evidence 702. In the alternative, the Court should exclude

and strike portions of the report that assert unsupported and improper opinions.


Dated: October 26, 2020
                                                  Respectfully submitted,

                                                  /s/ Elizabeth R. Hadley
                                                  Elizabeth Hadley
                                                  MS Bar No.: 99662
                                                  hadleye@gtlaw.com
                                                  GREENBERG TRAURIG LLP
                                                  300 West 6th Street
                                                  Suite 2050
                                                  Austin, TX 78701

                                                  14
Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 15 of 16 PageID #: 1076




                                     (512) 320-7227 Telephone
                                     (512) 233-5265 Facsimile

                                     David Long-Daniels*
                                     Georgia Bar No. 141916
                                     Long-DanielsD@gtlaw.com
                                     Jacob R. Dean*
                                     Georgia Bar No. 180545
                                     deanj@gtlaw.com
                                     GREENBERG TRAURIG, LLP
                                     Terminus 200, Suite 2500
                                     3333 Piedmont Road, N.E.
                                     Atlanta, Georgia 30305
                                     (678) 553-2100 Telephone
                                     (678) 553-2212 Facsimile

                                     * admitted pro hac vice
                                     Attorneys for MHM Health Professionals, LLC




                                     15
   Case: 3:19-cv-00234-NBB-RP Doc #: 134 Filed: 10/26/20 16 of 16 PageID #: 1077




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was electronically filed with

the Court and that counsel of record, who are deemed to have consented to electronic service in

the above-referenced case, are being served this 26th day of October, 2020, with a copy of the

above-document via the Court’s CM/ECF System.

                                     R. Shane McLaughlin
                                     338 North Springs Street
                                     Suite 2
                                     Post Office Box 200
                                     Tupelo, Mississippi 38802

                                     Rachel Pierce Waide
                                     Jim Waide
                                     Waide and Associates, P.A.
                                     Post Office Box 1357
                                     Tupelo, Mississippi 38802-1357

                                     Timothy Michael Peeples
                                     J. Caroline Johnson
                                     DANIEL, COKER, HORTON & BELL - Oxford
                                     P.O. Box 1396
                                     Oxford, MS 38655


This 26th day of October, 2020.

                                             /s/ Elizabeth R. Hadley
                                             Attorney for MHM Health Professionals, LLC




                                               16
